PER CURIAM.
As a sanction for failing to furnish a witness list, failing to list or exchange exhibits, and failing to answer interrogatories timely, even after an agreed order compelling the answers had been entered, the trial court dismissed appellant’s complaint with prejudice.
Although the party herself was in no way at fault, we affirm the judgment of dismissal, certifying conflict with the Third District on this point. See Marin v. Batista, 639 So.2d 630, 630-31 (Fla. 3d DCA 1994) (“Consequently, since the record reflects absolutely no malfeasance on the part of the appellant, we find that the trial court abused its discretion by dismissing the appellant’s case.”); Dave’s Aluminum Siding, Inc. v. C & M Ventures, 582 So.2d *1239147, 147-48 (Fla. 3d DCA 1991); United States Fid. & Guar. Co. v. Herr, 589 So.2d 542, 543 (Fla. 3d DCA 1989).
Affirmed.
BARFIELD, BENTON and VAN NORTWICK, JJ., concur.